277 F.2d 448
Alphonse WARREN, Appellant,v.UNITED STATES of America, Appellee.
No. 16461.
United States Court of Appeals Eighth Circuit.
April 7, 1960.

Alphonse Warren, pro se.
Edward L. Scheufler, U. S. Atty., and Horace Warren Kimbrell, Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
Appellant is under conviction by a jury on five counts of narcotics-laws violation. He has heretofore been denied leave to appeal from his conviction in forma pauperis. The reasons for such denial and the proceedings engaged in by us in relation thereto are set forth in Warren v. United States, 8 Cir., 268 F.2d 691, 692. Our opinion, after pointing out the lack of substantiality in any of the considerations sought to be raised, concluded as follows: "We are satisfied that Warren's appeal is frivolous."


2
Since the appeal had not formally been docketed, we did not at that time enter an order making dismissal of it. Appellant thereupon went back to the District Court with another forma-pauperis request, in the form of a document entitled "Writ of Error Coram Nobis on Appeal in Forma Pauperis." On analysis and consideration of the instrument, the Court found and declared it to be "nothing more than an application to appeal in forma pauperis, which has already been denied", and it accordingly repeated the denial which it had previously made.


3
Now appellant has returned to this Court with a document which he denominates as a "Petition for a Writ of Error Coram Nobis," but which, like that filed in the District Court, amounts to another application for leave to proceed in forma pauperis on appeal from his conviction. As such, it is subject to our previous holding that his appeal is frivolous.


4
In order to clear our records of the proceeding and effect a termination thereof, the papers now presented to us will be permitted to be filed without payment of fees; the appeal similarly will be allowed to be docketed without payment of fees; and the appeal, for the reasons set out in our opinion, 268 F.2d 691, will be ordered dismissed as being frivolous.